trtprlval lp urue ser vle uniform issue list ar se tpa ty legend taxpayer a amount b amount c ira d ira e bank f dear this is in response to your request dated dated sec_408 of the internal_revenue_code the code for a waiver of the 60-day rollover requirement contained in supplemented by your letter the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page taxpayer a is the beneficiary of iras d and e established by taxpayer a’s late husband in bank f taxpayer a went to bank f with the sole purpose of changing iras d and e to her own name after her husband died unexpectedly taxpayer a intended to use amounts b and c to establish an ira account under her own name within the day period allowed by the internal_revenue_code the code to avoid any adverse tax consequences when taxpayer a went to bank f to do a rollover of her deceased spouse’s iras taxpayer a states that while in bank f she was informed by bank f personnel that a rollover was not a possibility under the circumstances taxpayer a states that she was not given the correct guidance on her options and instead she received amounts b and c as a cash distribution which she deposited into her savings account and has been there untouched ever since when taxpayer a discovered that bank f personnel had not given her the correct options involving amounts b and c the day rollover period had expired taxpayer a proposes to redeposit amounts b and c to establish her own ira account which is what she would have done if she had received the correct financial advice from the third party professionals at bank f taxpayer a represents that no other amount was distributed from iras d and e within the one year period since the original distribution based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amounts b and c because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that the delay was caused by bad advice provided by the personnel of bank f and was beyond her control and prevented taxpayer a from satisfying the requirement that amounts b and c be deposited to establish her own ira within days since the distribution therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amounts b and c taxpayer a is granted a period of days from the issuance of this ruling letter to establish her own ira account with amounts b and c provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to page such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent lf you wish to inquire about this ruling please contact ld please address all correspondence to se t ep ra t4 at sincerely yours ca poo a donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
